DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
It is acknowledged that this application is a continuation of PCT/JP2019/001165. Additionally, claim of priority to foreign application JP2018-023640 and receipt of certified copies of papers required by 37 CFR 1.55 are acknowledged. 

Status of the Claims
Claims 1-14 are currently pending in the application and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- “an imager that takes images at different times… and outputs the images that are taken” in claim 1; 
- “a controller that detects a contact count… decides evaluation information… and outputs the evaluation information” in claim 1;
- “the controller additionally computes, for each zone, a risk value” in claim 2;
- “the controller additionally (i) determines whether or not the risk value that is computed is greater than a predetermined threshold value, and… issues a cleaning instruction to clean the zone” in claim 3;
- “the controller acquires position information about terminal devices, selects at least one terminal device… and issues the cleaning instruction to the at least one terminal device that is selected” in claim 4;
- “the controller additionally (i) determines whether or not detected contact with one of the zones by the living body is contact associated with cleaning work, and… resets the contact count of the zone to 0” in claim 5;
- “the controller additionally (i) derives a repeat count of motions associated with the cleaning work, and (ii) resets the contact count of the one of the zones to 0” in claim 6;
- “a detector that detects contact by the living body with each of the zones” in claim 9;
- “the controller decides the valuation information about the contact infection risk in each of the zones in accordance with a number of times the contact by the living body is detected by the detector” in 
- “the detector includes a distance sensor that detects a distance to the living body contacting a surface of the equipment” in claim 10; and
- “the controller specifies the contact by the living body and one of the zones that the living body is contacting in accordance with the distance that is detected” in claim 10. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the imager is disclosed in para. [0045] as exemplarily being a digital video camera, a two-dimensional camera, or a three-dimensional camera utilizing any type of 3D technology. The imager is therefore interpreted as covering any kind of camera or imaging device equivalent to those disclosed as examples in para. [0045]. The controller is disclosed in para. [0048] as being a processor that executes a software program stored in a memory such that the controller is interpreted as being any kind of computer processing device or equivalent executing code. The detector is exemplarily disclosed in para. [0102] as including a distance sensor, such as optical distance sensors. The detector is therefore interpreted as covering any kind of distance sensor or equivalent distance detection means. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejected claims purport to invoke 35 U.S.C. 112(f) but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, materials, or acts to support the claimed functions.
Claim 5 recites “a controller” that “determines whether or not detected contact with one of the zones by the living body is contact associated with cleaning work.” As explained in the claim interpretation section above, the term “controller” serves as a generic placeholder that does not denote any particular structure that would allow the element to perform the claimed functions, and thus claim 5 invokes 35 U.S.C. 112(f). Thus, Examiner turns to the specification to disclose the specific structures and acts to support the claimed functions. As noted above, the controller is disclosed as a processor executing software; accordingly, the structure of the controller is sufficiently disclosed. However, to comply with 35 USC 112(a), there must also be disclosure of the acts or algorithms used by the structure to achieve the claimed function. In the present case, Applicant claims, using functional language, a desired result (i.e. determination of whether a contact is associated with cleaning work or not) but the disclosure fails to identify how the function is performed or achieved by the processor (see MPEP 2163.03(V)). At most, para. [0086] of Applicant’s specification discloses that “the determination is made by detecting repeating motions associated with cleaning work from the images taken by the imaging unit 300”, while para. [0130] describes various other methods of determination, including “by performing face recognition on the janitor in the image” or “by detecting cleaning gloves in the image.” However, the specification is silent regarding how repeating motions are identified, or how they are actually distinguished from non-cleaning motions, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-12 are directed to a system (i.e. a machine), claim 13 is directed to a method (i.e. a process), and claim 14 is directed to a non-transitory computer-readable recording medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, and but for the recitation of generic computing components, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people such as following instructions. Specifically, but for the recitation of a generically recited “controller,” the claim recites the steps of detecting a contact count of a number of times a living body contacts each of the zones in accordance with the images, deciding evaluation information about a contact infection risk in each of the zones in accordance with the contact count, and outputting the evaluation information. Each of these steps, when considered as a whole, describe monitoring action that a person could perform to track infection risk in an environment. For example, a person could observe different non-overlapping zones of equipment and keep a count of how many times a person or other living body contacts each zone. The person could then decide a risk of 
Independent claims 13 and 14 recite substantially similar subject matter, but for the recitation of generic computing components like a non-transitory computer-readable recording medium storing a program causing a computer to execute the risk evaluation method in claim 14. Because these claims recite substantially similar functions or steps as claim 1, they are also considered to recite an abstract idea in the form of a certain method of organizing human activity under a similar analysis as for claim 1.  
Dependent claims 2-12 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-6 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 
Specifically, claim 2 recites computing, for each zone, a risk value indicating how high the contact infection risk is in accordance with a number of times contact occurs such that the evaluation information includes the risk value that is computed. A person could mentally calculate such a risk value using a simple risk calculation formula representing higher risk for higher contact count. 
Claim 3 recites determining whether or not the risk value that is computed for each zone is greater than a predetermined threshold value, and issuing a cleaning instruction to clean the zone if so. A person could mentally compare the risk level to a set threshold and then communicate a cleaning instruction to a member of a cleaning staff for the zones with risk values exceeding the threshold. 
Claim 4 recites acquiring position information about entities, selecting at least one entity among the entities in accordance with the position information about the entities that is acquired, and issuing the cleaning instruction to the at least one entity that is selected. A person could perform these functions by  visually observing where certain entities (e.g. members of a cleaning staff) are located within an environment, choosing one closest to the dirty zone to perform a cleaning action, and communicating the cleaning assignment to the chosen entity. 

Claim 6 recites deriving a repeat count of motions associated with the cleaning work and resetting the contact count of the zone to zero when the repeat count is greater than a threshold count. A person could achieve this by looking at the images showing cleaning work and counting how many times a worker wiped or cleaned a certain area, and only updating the contact count to zero if the cleaning action was performed enough times to indicate that an adequate job of cleaning or sanitizing was achieved. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 13, and 14 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include an imager that takes images at different times of equipment having zones that do not overlap each other, and outputs the images; and a controller that performs the detecting, deciding, and outputting steps. Claim 13 does not include any additional elements beyond the abstract idea itself. The additional elements of claim 14 include a non-transitory computer-readable recording medium storing a program causing a computer to execute the taking and outputting of images, detecting, deciding, and outputting steps. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different 
Further, the additional elements in claims 1 and 14 merely amount to instructions to implement an abstract idea on a computer (e.g. using a generic controller or a stored program executed by a computer to perform functions such as detecting, deciding, and outputting that may be performed by a person following instructions) and add insignificant extra-solution activity (e.g. specifically using an imager or a stored program executed by a computer to take and output images is a necessary means of data gathering that merely provides input for the later analysis steps). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-3 and 5-6 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claim 1. That is, each step recited in these claims is performed with the controller, which amounts to mere instructions to apply the abstract idea with a computer because each step can otherwise be performed by a person (as explained in the Step 2A – Prong 1 analysis) and thus use of a generic computer component as a tool with which to automate these steps does not provide integration into a practical application. 
Claim 4 specifies that the entities whose position information is being acquired and utilized to select and output a cleaning instruction are specifically terminal devices. The tracking of terminal devices rather than a cleaning staff member and outputting of the cleaning instruction to the selected terminal device in the context of this claim merely serve to automate interactions that could occur between human actors (as described above), and thus amount to implementation of an abstract idea on generic computer components. For example, a supervisor could visually acquire position information about their employees and select and communicate tasks to the workers. The use of the controller to track and select workers for assignment merely automates the role of the supervisor with a generic computer component, while use of terminal devices rather than workers merely digitizes the human entities such that workers are tracked and assigned tasks based on their positions as gleaned from terminal devices serving as digital representations of each worker. Additionally, the use of computing components to acquire position 
Claims 7 and 8 recite outputting evaluation information to a terminal device, which amounts to insignificant extra-solution activity in the form of merely printing a report because these functions only provide indications of the output of the main analysis functions of the invention, without providing any additional functionality. 
Claims 9-12 recite the additional element of a detector that detects contact by the living body with each of the zones, with claim 10 specifying that the detector includes a distance sensor and claims 11-12 specifying that the distance sensor is an optical distance sensor that emits a light beam along the surface of the equipment and is arranged in a particular way. Examiner notes that this additional element is not part of the abstract idea, and provides more than just nominal or necessary data gathering operations (i.e. insignificant extra-solution activity) for the main analysis steps because it supplements the imager to determine when a contact has occurred using a specific arrangement of sensor technology to detect contact of a living body with an equipment zone. Use of this sensor arrangement provides integration of the abstract idea into a practical application because utilizing contact sensor technology to verify or supplement contact instances gleaned from an imager is not a certain method of organizing human activity, and provides the improvement of allowing contacts to be detected in areas less likely to be contained in the field of view of an imager or not suitable to imaging (as noted in [0098] of Applicant’s specification) such that more accurate evaluation information is achieved (as noted in [0118]). 
Accordingly, the additional elements of claims 1-8 and 13-14 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-8 and 13-14 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a controller or non-transitory computer-readable medium 
The use of an imager or other means of taking and outputting images amounts to insignificant extra-solution activity in the form of necessary data gathering, as explained above. Further, transmitting or receiving data (e.g. images) is recognized as a well-understood, routine, and conventional computer activity previously known to the industry, as outlined in MPEP 2106.05(d)(II). Use of a camera or other imager to take and output images for contamination or other environmental analysis is also well-understood, routine, and conventional, as evidenced by at least abstract & paras. [0031]-[0033] of Bilet et al. (US 20140241571 A1); abstract & Figs. 2-3 of Herger et al. (US 20150287182 A1); paras. [0014]-[0015] of Lynam et al. (US 20100328443 A1); and para. [0117] of Sperry et al. (US 20160306934 A1).  
The use of terminal devices to track user position and issue instructions to a user as in claim 4 is considered equivalent to the words “apply it” with a computer because tracking and communication functions that could otherwise be achieved manually via human interaction are being digitized such that the terminal device is a generic digital representation of a human user (as explained above). As evidence of the generic nature of the terminal devices, Examiner notes para. [0055] of Applicant’s specification, noting “The terminal device 200 is a device with a display, such as a personal computer, a tablet computer, a smartphone, or a head-mounted display, for example.” From this disclosure, one of ordinary skill in the art would understand that any generic personal computing device with a display may be used as a terminal device. 
Further, the use of generic computing components like terminal devices to acquire position information (as in claim 4) and output information (as in claims 4, 7, and 8) amount to insignificant extra-
The combination of additional hardware elements (i.e. an imager, a controller, and/or a terminal device) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity. Additionally, the combination of an imager, controller, and terminal device is well-understood, routine, and conventional for the purposes of environmental risk monitoring, as evidenced by at least abstract & Fig. 1 of Bilet; paras. [0046]-[0047] & [0057] of Herger; Fig. 4 & para. [0044] of Lynam; and Fig. 1A & para. [0117] of Sperry. Accordingly, even when considered in combination, the additional elements of the instant claims do not provide an inventive concept. 
Thus, when considered as a whole and in combination, claims 1-8 and 13-14 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 1-3, 5, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet et al. (US 20140241571 A1) in view of Marsden et al. (US 20130187775 A1).
Claims 1, 13, and 14
Bilet teaches a risk evaluation system (Bilet abstract, Fig. 1) comprising: 
an imager that takes images at different times of equipment having zones that do not overlap each other, and outputs the images that are taken (Bilet [0031]-[0033], noting three-dimensional tracking system 104 (i.e. imager) which may include cameras that output image data (including video data, i.e. a sequence of images taken at different times) to activity monitoring component 102; the image data represent an environment with various equipment in different zones, as seen in the example of a kitchen workspace in Fig. 2 and disclosed in paras. [0040] & [0046]); and 
a controller (Bilet Fig. 3, [0028], [0043], noting activity monitoring component 102, i.e. a controller) that detects when a living body contacts each of the zones in accordance with the images (Bilet [0076], noting activity identification component 304 of activity monitoring component 102 may identify an activity that includes contact between individuals (i.e. living bodies), objects, and/or work area surfaces (i.e. zones) based on the image data), decides evaluation information about a contact infection risk in each of the zones in accordance with the contact (Bilet [0102]-[0105], [0123]-[0125], [0134], noting each object, individual, and/or work area surface has a status such as safe, unsafe, contaminated, uncontaminated, or unknown (equivalent to evaluation information about a contact infection risk), which is determined and updated based on contacts between tracked entities), and outputs the evaluation information (Bilet [0118], [0127], noting status information is output).  
In summary, Bilet teaches a system that utilizes imaging technology to track contacts between individuals and equipment in zones so that a contamination or cleanliness status can be maintained for each tracked entity. Though paras. [0102]-[0105], [0123]-[0125], and [0134] disclose maintaining records of contacts between various objects, individuals, and/or work surfaces for the purposes of determining a status, the reference does not appear to keep a numeric or incremented count of the number of times a particular object or work surface is contacted by living bodies. Accordingly, the reference fails to explicitly disclose detecting a contact count of a number of times a living body contacts each of the zones, nor count. 
However, Marsden teaches determination of contamination risk evaluation information based on a detected number of touches to an asset (Marsden Fig. 4B, [0059]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact tracking and status maintenance functions of Bilet to include maintaining a count of the number of times a living body has contacted an asset and utilizing this count as part of a contamination evaluation as in Marsden because more commonly touched surfaces are typically the most contaminated (as suggested by Marsden [0053]), and utilizing this measure in a contamination evaluation would provide a better idea of how unclean or contaminated the surface or object is (as suggested by Marsden [0059]). 
Claim 13 recites substantially similar limitations as claim 1, and is also rejected as above.
Regarding claim 14, Bilet in view of Marsden teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute  a risk evaluation method (Bilet [0043], [0170]) comprising functions substantially similar to those of claim 1, as explained above. 
Claim 2
Bilet in view of Marsden teaches the risk evaluation system according to Claim 1, and the combination further teaches wherein the controller additionally computes, for each zone, a risk value indicating how high the contact infection risk is in accordance with a number of times contact occurs, and the evaluation information includes the risk value that is computed (Marsden Fig. 4B, [0059], noting a contamination score (equivalent to the status maintained for each asset in Bilet) is calculated to indicate how high the risk level of infection or contamination is in accordance with a number of times contact occurs).  
Claim 3
Bilet in view of Marsden teaches the risk evaluation system according to Claim 2, and the combination further teaches wherein for each zone, the controller additionally (i) determines whether or not the risk value that is computed is greater than a predetermined threshold value, and (ii) in a case where the risk value that is computed is greater than the predetermined threshold value, the controller issues a cleaning instruction to clean the zone (Marsden Fig. 4A, [0056]-[0057], noting that the contamination score (equivalent to the status maintained for each asset in Bilet) is compared to a 
Claim 5
Bilet in view of Marsden teaches the risk evaluation system according to Claim 1, and the combination further teaches wherein27 P1012381the controller additionally 
(i) determines whether or not detected contact with one of the zones by the living body is contact associated with cleaning work (Bilet [0073], noting the activity identification component can identify a washing or cleaning activity associated with an object or surface), and 
(ii) in a case of determining that the detected contact with one of the zones by the living body is the contact associated with the cleaning work, the controller resets the contact count of the zone to 0 (Bilet [0126], noting an asset’s status (e.g. contaminated, sterile, etc.) is updated in response to detection of a cleaning activity associated with the asset; see also Marsden Fig. 4A, [0058], noting that if sufficient cleaning is detected, a contamination alert is cleared and the contamination monitoring process begins again, indicating that a contact count would be reset to zero).  
Claim 7
Bilet in view of Marsden teaches the risk evaluation system according to Claim 1, and the combination further teaches a terminal device, wherein the controller outputs the evaluation information to the terminal device (Bilet [0114], [0118], [0127], noting the status information is output to a remote device and/or a local terminal device such as display 228 in Fig. 2).  
Claim 8
Bilet in view of Marsden teaches the risk evaluation system according to Claim 7, and the combination further teaches wherein the terminal device displays the evaluation information overlaid onto an image of the equipment (Bilet [0118], [0127], noting the display provides the status information overlaid on a diagram of the work area to indicate the status of each tracked object, zone, and/or individual).  
Claim 9
Bilet in view of Marsden teaches the risk evaluation system according to Claim 1, and the a detector that detects contact by the living body with each of the zones in the equipment having the zones that do not overlap each other, wherein the controller decides the evaluation information about the contact infection risk in each of the zones in accordance with a number of times the contact by the living body is detected by the detector (Bilet [0034], [0059]-[0060], [0067], [0077], noting a variety of other sensors (i.e. detectors) such as proximity sensors that can be integrated into or mounted on objects or individuals to further determine activities, e.g. contacts between assets as in [0077]).  
Claim 10
Bilet in view of Marsden teaches the risk evaluation system according to Claim 9, and the combination further teaches wherein the detector includes a distance sensor that detects a distance to the living body contacting a surface of the equipment, and 28P1012381the controller specifies the contact by the living body and one of the zones that the living body is contacting in accordance with the distance that is detected (Bilet [0034], [0077], noting a proximity sensor (i.e. a distance sensor) can be used to detect contacts between assets based on their relative proximity to one another, i.e. based on a distance that is detected).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden as applied to claims 1-3 above, and further in view of Li et al. (US 20110316695 A1).
Claim 4 
Bilet in view of Marsden teaches the risk evaluation system according to Claim 3, showing a system that provides output indicating the contamination status of various equipment and/or work zones of an area based on many factors including a contact count of living bodies with the asset. Such an indication serves as a cleaning instruction as noted in Bilet [0117] where colors or other status indicators are “used to indicate whether the object needs to be cleaned, discarded, or the like” as well as in Marsden [0057]-[0058] where a contamination alert is provided and the system then waits for a cleaning action to be taken so that the alert may be cleared. However, the present combination does not appear to provide cleaning instructions to a particular mobile terminal device selected based on its position, and thus fails to explicitly disclose wherein the controller acquires position information about terminal devices, selects at least one terminal device among the terminal devices in accordance with the position information about the terminal devices that is acquired, and issues the cleaning instruction to the at least one terminal device that is selected.  
However, Li teaches a system that determines that an area needs to be cleaned (Li Fig. 6, [0041]), and subsequently acquires position information about terminal devices (Li Fig. 6, [0032], [0038], [0041]), selects at least one terminal device among the terminal devices in accordance with the position information about the terminal devices that is acquired (Li Fig. 6, [0041], noting a best-suited mobile cleaning station is selected based on factors including proximity to the area to be cleaned), and issues a cleaning instruction to the at least one terminal device that is selected (Li Fig. 6, [0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contamination status alerting/outputting functions of the combination to include outputting the cleaning alert to a mobile device selected based on its proximity to the area to be cleaned as in Li in order to more efficiently prioritize the cleaning of contaminated or high-risk areas by issuing the alert to a particular best-suited cleaner closest to the area to ensure the cleaning is quickly performed (as suggested by Li abstract & [0041]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden as applied to claims 1 and 5 above, and further in view of Plost et al. (US 20100164728 A1).
Claim 6 
Bilet in view of Marsden teaches the risk evaluation system according to Claim 5, showing a system that can detect a cleaning activity being applied to an object or area (e.g. by detecting a rubbing motion as in Bilet [0073]) and update the contamination status of the asset accordingly (as in Bilet [0126]). Marsden further notes that an object’s contamination status can be updated only when sufficient cleaning conditions (e.g. adequate wiping of an equipment surface) have occurred and a cleaning score exceeds a threshold (Marsden Fig. 4C, [0058], [0060]-[0066], [0073]). Accordingly, the present combination teaches wherein in a case of determining that the detected contact with one of the zones by the living body is the contact associated with the cleaning work, the controller additionally (i) derives an adequacy associated with the cleaning work, and (ii) resets the contact count of the one of the zones to 0 in a case where the adequacy that is derived is greater than a threshold adequacy. 
However, the present combination fails to explicitly disclose the cleaning adequacy that causes the updating or resetting of a contamination status specifically being measured via a repeat count of motions compared to a threshold count. However, Plost teaches a system and method by which cleaning adequacy (e.g. of a person’s hands) can be measured via the magnitude, duration, and number of cleaning motions contributing to a composite cleaning quality indicator which is compared to a threshold to provide a pass/fail result of the attempted cleaning operation (Plost abstract, [0060], [0063]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contamination status updating functions of the combination such that an asset is considered to be adequately cleaned as measured by at least the number of cleaning motions surpassing a threshold amount as in Plost in order to provide a simple measure of sanitary compliance with a cleansing protocol, as suggested by Plost abstract. Because the system of Bilet already contemplates an activity monitoring system (e.g. to monitor cleaning motions as in [0073]), the effect of such a combination would allow the system of Bilet to keep a count of repetitive scrubbing or cleaning motions applied to a ‘contaminated’ or ‘unclean’ status asset for comparison to a threshold sanitation protocol to ensure that assets are adequately cleaned prior to updating their status to ‘sanitized,’ ‘clean,’ or the like (as in Bilet [0126]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bilet in view of Marsden as applied to claims 1, 9, and 10 above, and further in view of Rosenberg et al. (US 20170336891 A1).
Claim 11
Bilet in view of Marsden teaches the risk evaluation system according to Claim 10, showing a system wherein contact between tracked assets can be determined via an imaging system and/or additional means like proximity sensors mounted on various objects or surfaces (as in Bilet [0034] & [0077]). The combination further contemplates the system utilizing light beam-based distance detection an optical distance sensor that emits a light beam along the surface of the equipment, and detects the distance to the living body contacting the surface according to the light beam.  
However, Rosenberg teaches the use of optical touch sensors emitting light beams along the surface of an object to detect a distance of a living body contacting the surface (Rosenberg [0034]-[0035]). The use of optical sensors in Rosenberg is specifically contemplated as a supplement to other means of contact and/or distance detection. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mounted proximity or other supplemental sensors of the combination to include use of optical touch sensors emitting light beams along the surface of an object in question for contact and distance detection as in Rosenberg in order to more accurately detect presence and location of a contact or touch as well as to implement redundancy checks to confirm contacts detected by other system sensors (as suggested by Rosenberg [0034]-[0035]). 
Claim 12
Bilet in view of Marsden and Rosenberg teaches the risk evaluation system according to Claim 11, and the combination further teaches wherein the equipment is an elongated equipment, and the optical distance sensor includes two optical distance sensors, installed on each end in a longitudinal direction of the equipment, that emit light beams in opposite directions in the longitudinal direction (Bilet Fig. 4, noting various monitored equipment zones such as cutting or food preparation areas that are elongated in their dimensions, i.e. their length is substantially larger than their width; see also Rosenberg [0034]-[0035], noting optical sensors are stationed around the perimeter of a monitored surface and project light beams across the surface according to their position. When considered together, these disclosures suggest that in the combination described above for claim 11, the optical sensors could be stationed at the perimeter of a table workspace or other elongated zone to detect contact between assets, such that two optical distance sensors could be installed at each end in a longitudinal direction and emit light beams in opposite directions in the longitudinal direction). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Best (US 20120268277 A1) describes a system for monitoring the contamination risk of various objects based on contact with a potential contamination source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626